Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 10/14/2021. 
Claims 1-2, 4-10, 28-29, 31-38, 40-44 are amended and pending. 
The objection to the drawings are withdrawn. The rejection of claim under 35 USC 112 is withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 28-30, 35-36, 37-39, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotecha et al. (US 2008/0225960 A1). 

	Regarding claim 1, 28, 37, Kotecha (US 2008/0225960 A1) discloses an apparatus, a method or a non-transitory computer readable medium of a wireless communication device, comprising: 

circuitry configured to cause one or more antennas of the wireless communication device to: 
quantize the reference signals (par. 0021-0024, par. 0037-0038, fig. 3, describes quantization of received pilot signal, i.e. reference signal, which is fed back using codeword); and
transmit information regarding the received reference signals back to the other wireless communication device to enable the other wireless communication device to estimate a utility function for different transmit parameter sets (see fig. 3, 310 discloses feedback, see par. 0037-0039), wherein the information regarding the received reference signals comprises data indicating the quantized reference signals (par. 0021-0024, par. 0037-0038, fig. 3, describes quantization of received pilot signal, i.e. reference signal, which is fed back using codeword).

Regarding claim 2, 29, 38, Kotecha discloses the apparatus wherein the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals is further configured to perform some pre-processing of the reference signals to reduce processing at the other wireless communication device to estimate the utility function (see par. 0023, discloses performing at least quantizing as pre-processing).



Regarding claim 9, 36, Kotecha discloses the apparatus wherein the circuitry configured to measure the reference signals received from the plurality of antennas of the other wireless communication device comprises radio frequency circuitry (par. 0028, discloses communicating using antenna, i.e. via RF communication interfaces).

Regarding claim 10, Kotecha discloses the apparatus wherein the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals back to the other wireless communication device comprises processing circuitry (see fig. 2, 203, describes the UE comprising a processor for processing of received signals). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 31, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Sun et al. (US 2019/0319688 A1).

Regarding claim 4, 31, 40, Kotecha fails to disclose but Sun discloses the apparatus wherein the one or more antennas of the wireless communication device comprise multiple antennas and the circuitry configured to measure the reference signals received from the plurality of antenna of the other wireless communication device is further configured to set a receive beamforming vector before the reference signals are received (see fig. 3, discloses a multi-step process of updating/fixing the beamforming parameters including receive beamforming vector, in other words, a receive beamforming vector is fixed, prior to sending second CSI-RS).

The motivation for doing so would be make the beam more directive by increasing the accuracy of a beam direction. 

Claims 5, 32, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Wu et al. (US 2019/0081682 A1).

Regarding claim 5, 32, 41, Kotecha fails to disclose but Wu discloses the apparatus, wherein the information regarding the received reference signals comprises the reference signals themselves that have not been quantized by the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals (see par. 0079, discloses feedback information that is unquantized).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting the information about the reference signal to the other wireless device in an unquantized form as described by Wu. 
The motivation for doing so would be to allow distributing the processing from the UE to the basestation. 

Claims 6, 33, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Park et al. (US 2019/0199553 A1).


control the one or more antennas to transmit the other reference signals to the other wireless communication device to enable the other wireless communication device to measure the uplink channel (see fig. 13, discloses UE generating and transmitting uplink reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include uplink signal measurement as described by Park. 
The motivation for doing so would be to allow measuring the uplink signal (see par. 0341). 

Claims 7, 34, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Cleckx et al. (EP 2 272 181 B1).

Regarding claims 7, 34, 43, Kotecha fails to disclose but Clerckx discloses the apparatus wherein the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals is further configured to determine whether a codebook used to generate the reference signals at the other wireless communication device should be updated (par. 0088, discloses updating codebook if variation of the channel develops over time period), and 

Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining and updating the codebook as described by Clerckx. 
The motivation for doing so would be to allow adjusting the codebook to adapt to channel variation. 

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Applicant incorporates claim 3 and argues that Kotecha fails to disclose the feature of claim 3. In particular, applicant argues that the reference signal described in Kotecha is not one of the same described by Applicant’s specification. Examiner respectfully disagrees. 
First referring to applicant’s specification, paragraph 0039 does not particularly define what a reference signal is. It merely describes as applicant underlines and highlights it, that a particular vector may be directly quantized and fed back. There is no clear indication of reference signal at least in this paragraph. 
	Moving on to the reference, examiner respectfully notes that Kotecha discloses sending reference signal, wherein the reference signal is quantized and represented as codeword, which is fed back. Applicant mischaracterizes the reference at least in third paragraph of remarks at page 5. For example, referring to fig. 3, Kotecha discloses sending pilot signals to UE. These pilot signals can be interpreted as reference signals as recited in the claim. The UE receives the signal, 
Additionally, to further the prosecution, Zhu (US 2019/0115963 A1) in particularly discloses direct quantization of reference signal (see 8). 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/            Primary Examiner, 
Art Unit 2466